U NITED S TATES AIR F ORCE
            C OURT OF C RIMINAL APPEALS
                       ________________________

                          No. ACM S32595
                       ________________________

                         UNITED STATES
                             Appellee
                                  v.
                      Kristofer J. CRUSPERO
            Senior Airman (E-4), U.S. Air Force, Appellant
                       ________________________

       Appeal from the United States Air Force Trial Judiciary
                     Decided 24 November 2020
                       ________________________

Military Judge: Christina M. Jimenez.
Sentence: Sentence adjudged on 2 April 2019 by SpCM convened at
McConnell Air Force Base, Kansas. Sentence entered by military judge
on 1 May 2019: Bad-conduct discharge, confinement for 4 months, for-
feiture of $1,000.00 pay per month for 4 months, and reduction to E-1.
For Appellant: Major Stuart J. Anderson, USAF.
For Appellee: Major Zachary T. West, USAF; Mary Ellen Payne, Esquire.
Before LEWIS, D. JOHNSON, and CADOTTE Appellate Military
Judges.
Judge D. JOHNSON delivered the opinion of the court, in which Senior
Judge LEWIS joined. Judge CADOTTE filed a separate opinion concur-
ring in the result.
                       ________________________

   This is an unpublished opinion and, as such, does not serve as
   precedent under AFCCA Rule of Practice and Procedure 30.4.
                      ________________________


D. JOHNSON, Judge:
                     United States v. Cruspero, No. ACM S32595


    Appellant was convicted, in accordance with his pleas and pursuant to a
pretrial agreement (PTA), of three specifications of wrongful use of cocaine,
3,4-methylenedioxymethamphetamine (commonly referred to as ecstasy), and
lysergic acid diethylamide (commonly referred to as LSD), all in violation of
Article 112a, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 912a. 1,2
    A military judge sitting alone sentenced Appellant to a bad-conduct dis-
charge, confinement for four months, forfeiture of $1,000.00 pay per month for
four months, and reduction to the grade of E-1. The adjudged confinement was
the same amount as the PTA’s confinement cap. The military judge signed the
Statement of Trial Results (STR) the same day that court adjourned. 3 After
reviewing Appellant’s clemency matters, the convening authority signed a de-
cision memorandum on 17 April 2019 which stated, “I take no action on the
sentence of this case.”
    On 1 May 2019, the military judge signed the entry of judgment (EoJ). See
Rule for Courts-Martial (R.C.M.) 1111(b). The signed EoJ contains the follow-
ing information on the sentence: “Punitive Discharge: Bad Conduct Discharge;”
“Total Confinement: 4 months;” “Forfeitures of Pay and/or Allowances:
$1,000.00 pay per month for 4 months;” and “Reduction in Pay Grade: E-1.”
The convening authority’s decision memorandum was included as Attach-
ment 2 to the EoJ. On 8 April 2019, Appellant submitted clemency matters
through his defense counsel requesting reduction of his confinement term and
forfeitures “that extend beyond 8 June 2019.”
    Appellant raises one assignment of error on appeal: whether his sentence
is inappropriately severe. Additionally, we consider whether the convening au-
thority’s decision memorandum contains error when the convening authority



1 References to the punitive articles of the Uniform Code of Military Justice (UCMJ)
are to the Manual for Courts-Martial, United States (2016 ed.). Unless otherwise noted,
all other references to the UCMJ and to the Rules for Courts-Martial (R.C.M.) are to
the Manual for Courts-Martial, United States (2019 ed.).
2   Appellant pleaded and was found guilty of divers uses of all three substances.
3 The STR was inserted into the record of trial in accordance with R.C.M. 1101(a). This
rule lists a number of required contents, including inter alia “the command by which
[the court-martial] was convened.” R.C.M. 1101(a)(3). The STR in this case included
most of the required contents, and it indicated the squadron and major command to
which Appellant was assigned, but it omitted the command which convened the court-
martial. See United States v. Moody-Neukom, No. ACM S32594, 2019 CCA LEXIS 521,
at *2–3 (A.F. Ct. Crim. App. 16 Dec. 2019) (per curiam) (unpub. op.). We permit cor-
rection of the STR in our decretal paragraph.




                                            2
                  United States v. Cruspero, No. ACM S32595


states “I hereby take no action on the sentence” and Appellant was convicted
of an offense committed prior to 1 January 2019. 4
    We find the convening authority’s decision memorandum contains error
and that remand to the Chief Trial Judge, Air Force Trial Judiciary, is appro-
priate. Given our remand, we do not reach Appellant’s assignment of error,
sentence severity.

                                 I. BACKGROUND
    While assigned to McConnell Air Force Base (AFB), Kansas, Appellant
lived off base with three roommates, two of whom were Senior Airman (SrA)
EK and SrA KB. 5
    On 10 October 2018, special agents (SA) from the Air Force Office of Special
Investigations (AFOSI) notified Appellant that he was under investigation for
wrongful use of a controlled substance in violation of Article 112a, UCMJ. As
part of its investigation, AFSOI obtained cellular phone text message conver-
sations involving, and between, the Appellant and his roommates, SrA EK, SrA
KB, and HVF. AFOSI also obtained text messages involving, and between, the
Appellant and his drug dealer, KD. In the text messages, SrA EK and HVF
inquired about and discussed acquiring cocaine, LSD, and ecstasy for their and
Appellant’s use. Appellant also inquired about buying a “40,” which according
to the evidence at trial means $40.00 worth of cocaine.
    AFOSI agents also seized a handwritten note addressed to SrA EK where
Appellant expressed his concerns about their drug use, and after clarifying
that he did not intend to stop, he stated he needed to “cut back.” Appellant also
felt something “big [was] about to go down” and that he thought they had been
“playing a dangerous game for a long time.” Finally, Appellant explained that
he felt he should say something before “anything got out of hand.”
   Between May 2017 and October 2018, 6 on multiple occasions, Appellant
consumed cocaine, ecstasy, and LSD in various locations to include a bar in

4 We did not order the Government to show cause as to why this case should not be
remanded. Each of us is familiar with the recent responses submitted by the Govern-
ment on this issue in prior and pending cases. This decision was made for judicial
economy.
5The majority of these facts are from the stipulation of fact signed by Appellant and
counsel, and admitted into evidence without objection.
6 Although the stipulation of fact used the dates “May 2017 and October 2018,” the
specifications for which Appellant was found guilty included: wrongful use of cocaine
on divers occasions from on or about 1 January 2017 to on or about 10 October 2018;




                                         3
                  United States v. Cruspero, No. ACM S32595


Wichita, Kansas; at another Airman’s residence; Appellant’s residence; and
while attending shows and festivals throughout the continental United States.
During this period Appellant used cocaine approximately 25 times, ecstasy
about 20 times, and LSD about 15 times.

                                 II. DISCUSSION
A. Law
    Proper completion of post-trial processing is a question of law this court
reviews de novo. United States v. Sheffield, 60 M.J. 591, 593 (A.F. Ct. Crim.
App. 2004) (citation omitted). Interpretation of a statute and an R.C.M. provi-
sion are also questions of law that we review de novo. United States v. Hunter,
65 M.J. 399, 401 (C.A.A.F. 2008) (citation omitted); United States v. Martinelli,
62 M.J. 52, 56 (C.A.A.F. 2007) (citation omitted).
     Executive Order 13,825, § 6(b), requires the version of Article 60, UCMJ,
10 U.S.C. § 860, “in effect on the date of the earliest offense of which the ac-
cused was found guilty, shall apply to the convening authority . . . to the extent
that Article 60: (1) requires action by the convening authority on the sentence.
. . .” See 2018 Amendments to the Manual for Courts-Martial, United States,
83 Fed. Reg. 9889, 9890 (1 A.K. Marsh. 2018). The version of Article 60, UCMJ, in
effect on 1 January 2017, stated “[a]ction on the sentence of a court-martial
shall be taken by the convening authority.” 10 U.S.C. § 860(c)(2)(A) (Manual
for Courts-Martial, United States (2016 ed.) (MCM)). “Except as provided in
paragraph (4) [of Article 60(c), UCMJ], the convening authority or another per-
son authorized to act under this section may approve, disapprove, commute, or
suspend the sentence of the court-martial in whole or in part.” 10 U.S.C. §
860(c)(2)(B) (MCM). “Except as provided in subparagraph (B) or (C) [of Article
60(c)(4)(A), UCMJ], the convening authority or another person authorized to
act under this section may not disapprove, commute, or suspend in whole or in
part, an adjudged sentence of . . . [a] bad conduct discharge.” 10 U.S.C. §
860(c)(4)(A) (MCM).
   R.C.M. 1104(b)(2)(B) states:
       A motion to correct an error in the action of the convening au-
       thority shall be filed within five days after the party receives the
       convening authority’s action. If any post-trial action by the con-
       vening authority is incomplete, irregular, or contains error, the



wrongful use of ecstasy on divers occasions from on or about 15 May 2017 to on or
about 10 October 2018; and wrongful use of LSD on divers occasions from on or about
1 June 2017 to on or about 10 October 2018.


                                        4
                  United States v. Cruspero, No. ACM S32595


       military judge shall—(i) return the action to the convening au-
       thority for correction; or (ii) with the agreement of the parties,
       correct the action of the convening authority in the entry of judg-
       ment.
    “Under regulations prescribed by the Secretary concerned, the military
judge of a general or special court-martial shall enter into the record of trial
the judgment of the court.” R.C.M. 1111(a)(1). “The judgment reflects the result
of the court-martial, as modified by any post-trial actions, rulings, or orders.
The [EoJ] terminates the trial proceedings and initiates the appellate process.”
R.C.M. 1111(a)(2).
    “If the Court of Criminal Appeals determines that additional proceedings
are warranted, the Court may order a hearing as may be necessary to address
a substantial issue, subject to such limitations as the Court may direct and
under such regulations as the [P]resident may prescribe.” Article 66(f)(3),
UCMJ, 10 U.S.C. § 866(f)(3). “A Court of Criminal Appeals may order a remand
for additional fact finding, or for other reasons, in order to address a substan-
tial issue on appeal.” R.C.M. 810(f). “A remand under this subsection is gener-
ally not appropriate to determine facts or investigate matters which could,
through a party’s exercise of reasonable diligence, have been investigated or
considered at trial.” Id. “Such orders shall be directed to the Chief Trial Judge.”
Id.
    “The Judge Advocate General, the Court of Criminal Appeals, and the
[United States] Court of Appeals for the Armed Forces may modify a judgment
in the performance of their duties and responsibilities.” R.C.M. 1111(c)(2). “If
a case is remanded to a military judge, the military judge may modify the judg-
ment consistent with the purposes of the remand.” R.C.M. 1111(c)(3).
B. Analysis
   1. Jurisdiction
      We briefly address our jurisdiction. We are a court of limited jurisdiction
defined wholly by statute. United States v. Arness, 74 M.J. 441, 442 (C.A.A.F.
2015). In this case, we derive our jurisdiction from Article 66(b)(3), UCMJ, 10
U.S.C. § 866(b)(3), which says “[a] Court of Criminal Appeals shall have juris-
diction over a court-martial in which the judgment entered into the record un-
der [Article 60c, UCMJ, 10 U.S.C. § 860c] of this title includes a sentence of
. . . [a] bad-conduct discharge.” 10 U.S.C. § 866(b)(3). In this case, the EoJ ac-
curately lists a bad-conduct discharge so we are satisfied that we have juris-
diction even if the convening authority failed to take action on the entire sen-
tence as required by law. The convening authority’s decision memorandum




                                        5
                  United States v. Cruspero, No. ACM S32595


does not show any attempt to disapprove the bad-conduct discharge. 7 Even if
the convening authority wanted to take such an action on the sentence—and
we have no evidence that he did—he lacked that power under the version of
Article 60, UCMJ, in effect on 1 January 2017, the earliest date for which Ap-
pellant was convicted. See 10 U.S.C. § 860 (MCM). We are satisfied that we
have jurisdiction under Article 66(b)(3), UCMJ. See United States v. Finco, No.
ACM S32603, 2020 CCA LEXIS 246, at *11 (A.F. Ct. Crim. App. 27 Jul. 2020)
(unpub. op.).
    2. Convening Authority Decision Memorandum
    As an initial matter, we recognize that other panels of our esteemed col-
leagues on this court have addressed this issue differently than we do below;
however, we respectfully are not persuaded by the other approaches. A review
of our recent decision in United States v. Aumont, No. ACM 39673, 2020 CCA
LEXIS 416 (A.F. Ct. Crim. App. 20 Nov. 2020) (en banc) (unpub. op) makes
clear that four distinct positions exists among the judges on this court, two of
which are reflected in this case. See also United States v. Barrick, No. ACM
S32579, 2020 CCA LEXIS 346 (A.F. Ct. Crim. App. 30 Sep. 2020) (unpub. op.).
    In a case referred after 1 January 2019 where an accused is found guilty of
a specification for an offense occurring before 1 January 2019, we find the con-
vening authority cannot simultaneously “take no action on the sentence” and
satisfy Exec. Order 13,825, § 6(b)(1), which “requires action by the convening
authority on the sentence.” Finco, unpub. op. at *12. We need look no further
than the plain language of the decision memorandum and determine that the
convening authority erred when he took no action on the sentence when Exec.
Order 13,825, § 6(b)(1), required him to do so. Id.
    In Finco, a panel of our court found plain or obvious error because a con-
vening authority “cannot simultaneously ‘take no action on the sentence’ and
satisfy Exec. Order. 13,825, § 6(b)(1), 83 Fed. Reg. 9889, 9890 (8 A.K. Marsh. 2018),
which ‘requires action by the convening authority on the sentence.’” Id. at *12.
The conclusion of error in Finco was consistent with the earlier decision of our
sister-service court in United States v. Coffman, 79 M.J. 820 (A. Ct. Crim. App.
2020). The court in Coffman held that “indicating ‘N/A’ or stating ‘No Action’
does not constitute taking action in a case.” Id. at 823.
   In the case before us, Appellant submitted clemency matters requesting
reduction of his confinement and forfeitures that extended beyond 8 June 2019.
The convening authority was under no obligation to do this under the PTA’s


7The convening authority directed Appellant to take leave pending completion of ap-
pellate review under Article 76a, UCMJ, 10 U.S.C. § 876a. This direction is consistent
with Appellant having an unsuspended bad-conduct discharge.


                                          6
                  United States v. Cruspero, No. ACM S32595


terms. We acknowledge the convening authority’s decision memorandum made
clear the clemency matters were considered. This provides some support for an
argument that the convening authority implicitly approved this portion of the
sentence. On the other hand, the language used in the decision memorandum
indicates no action was taken on the sentence which can easily be read as a
decision was never made. Therefore, we continue our analysis.
    The convening authority’s decision memorandum stated that he consulted
with his staff judge advocate (SJA). There is no information in the record of
trial regarding the substance of the SJA’s advice to the convening authority or
what the convening authority understood the law required on taking action on
the sentence. It is possible the SJA gave accurate advice to the convening au-
thority that he had to take action on the sentence given the date of the earliest
offense and the date of referral. We find it more probable that if the SJA gave
advice it would have been consistent with the convening authority decision
memorandum—that the law did not require the convening authority to take
action on the sentence anymore—which would reflect a clearly erroneous view
of the law applicable to Appellant’s case. As Appellant had an opportunity to
address this error with the military judge after the convening authority signed
the decision memorandum, we must determine if Appellant waived or forfeited
this issue.
    Appellant did not raise a motion under R.C.M. 1104(b)(2)(B) alleging that
the convening authority’s action was incomplete, irregular, or contained error
within the rule’s five-day prescribed timeframe. Under the prior version of Ar-
ticle 66, UCMJ, we had the discretion to determine whether to apply waiver or
forfeiture in a particular case, or to pierce waiver or forfeiture in order to cor-
rect a legal error. 10 U.S.C. § 866 (MCM); see United States v. Lee, No. ACM
39531, 2020 CCA LEXIS 61, at *17 (A.F. Ct. Crim. App. 26 Feb. 2020) (unpub.
op.) (citations omitted). We find that our discretion on this matter has not
changed despite congressional modifications to the version of Article 66,
UCMJ, which applies to this case. See Finco, unpub. op. at *15. Exercising that
discretion, we find that Appellant’s failure to file a motion under R.C.M.
1104(b)(2)(B) forfeited his right to object to the accuracy of the convening au-
thority’s decision memorandum absent plain error. See id.
    Under a plain error analysis, an appellant must show “(1) there was an
error; (2) [the error] was plain or obvious; and (3) the error materially preju-
diced a substantial right.” See United States v. LeBlanc, 74 M.J. 650, 660 (A.F.
Ct. Crim. App. 2015) (en banc) (quoting United States v. Scalo, 60 M.J. 435,
436 (C.A.A.F. 2005)). Whether an error is “plain” is a question of law we review
de novo. See United States v. Tovarchavez, 78 M.J. 458, 463 (C.A.A.F. 2019).




                                        7
                 United States v. Cruspero, No. ACM S32595


    “We begin statutory analysis by examining the plain language.” United
States v. Stout, 79 M.J. 168, 171 (C.A.A.F. 2019). “The plain language will con-
trol, unless use of the plain language will lead to an absurd result.” Id. (citing
United States v. Lewis, 65 M.J. 85, 88 (C.A.A.F. 2007)). The plain language of
the prior version of Article 60, UCMJ, gave the convening authority four
choices when taking action on the sentence: approve, disapprove, commute, or
suspend. In this applicable version of Article 60, UCMJ, Congress did not use
words “deny relief,” “effectuate the sentence,” or “take no action.”
    We find the decision to take no action on the sentence was a plain or obvious
error. We find the threshold of “some colorable showing of possible prejudice”
is still the appropriate standard for an error impacting an appellant’s request
for clemency. See LeBlanc, 74 M.J. at 660 (quoting Scalo, 60 M.J. at 437). While
Appellant has not made a specific claim of prejudice, we find the low standard
of some colorable showing of possible prejudice to be apparent. Part of the rea-
soning behind the low threshold is to “avoid undue speculation as to how cer-
tain information might impact the convening authority’s broad discretion.”
Scalo, 60 M.J. at 437. Certainly, the convening authority in this case had less
discretion than was present in Scalo because this convening authority could
not disapprove, commute, or suspend the bad-conduct discharge; however, he
retained the power to take those actions with the remainder of the sentence. If
the convening authority failed to take action on the entire sentence—as his
memorandum indicates he failed to do—then we are unsure whether he made
a decision on Appellant’s clemency request which was within the convening
authority’s power to grant. Under these circumstances, we find a colorable
showing of possible prejudice and that a remand is the best method to remedy
this error.
   We find a remand in this case to be necessary before we can determine
whether the sentence is correct in law and should be approved. See Finco, un-
pub. op. at *16.
    For our esteemed colleague who concurs in the result of this opinion, as we
have said before, we have only one minor quibble with the “fundamental mis-
step” position. Aumont, unpub. op. at *39 (Lewis, S.J., concurring in part and
in the result). As we see it, the position seems to give little meaning to the new
post-trial motions process available under R.C.M. 1104(B)(2)(B) where an ap-
pellant can raise a concern to the military judge with any post-trial action by
the convening authority that is incomplete, irregular, or contains error. This
procedural mechanism—available to Finco, Barrick, Aumont, and Appellant—
was not a part of the system for cases with a traditional action referred before
1 January 2019. As we see it, the new post-trial motions process should be part
of the analysis of our discretion to apply waiver or forfeiture. In those cases



                                        8
                    United States v. Cruspero, No. ACM S32595


where we exercise our discretion to apply forfeiture, we test for a colorable
showing of possible prejudice.
C. Remand
    To address the issue raised by the convening authority’s decision memo-
randum, we use the new statutory remand authority of Article 66(f)(3), UCMJ.
The Military Justice Review Group’s report recommended this new statutory
provision to “expressly provide the authority for the court to remand a case for
additional proceedings that may be necessary to address a substantial issue”
and “would incorporate current practice (i.e., ‘DuBay’[ 8] hearings) and could
include orders to either a convening authority or Chief Trial Judge for delega-
tion to a military judge.” See Finco, unpub. op. at *18–19; Office of the General
Counsel, Dep’t of Defense, Report of the Military Justice Review Group Part I:
UCMJ Recommendations, at 611 (22 Dec. 2015), https://www.jag.navy.mil/doc-
uments/NJS/MJRG_Report_PartI_22Dec15.pdf.
    The plain language of Article 66(f)(3), UCMJ, permits us to order a hearing
as may be necessary to address a substantial issue. We find a substantial issue
existed when the convening authority purported to take no action on the sen-
tence when the law required it. R.C.M. 810(f) cautions that a remand should
not be used for matters which could have been investigated or considered at
trial through a party’s exercise of reasonable diligence. In this case, we see no
single party failing to exercise reasonable diligence as both parties failed to
raise a post-trial motion in this case. We also would have expected the military
judge to wait to sign the EoJ until action was taken on the sentence.
    We mention one final source that applies to remands, the Joint Rules for
Appellate Procedure for Courts of Criminal Appeals (JRAP). The JRAP apply
to cases docketed with our court on or after 1 January 2019, including Appel-
lant’s case, and are signed by The Judge Advocate General of the Air Force and
his counterparts in the Army, Navy, and Coast Guard. JRAP Rule 29, Article
66(f) Proceedings, provides further explanations of our remand procedures. JT.
CT. CRIM. APP. R. 29. For example, Rule 29(b) addresses whether our court re-
tains jurisdiction on remand or dismisses the appellate proceeding and returns
jurisdiction over the case to the military judge. Rule 29(b)(2) elaborates that
one of the circumstances when terminating appellate jurisdiction may be ap-
propriate is when the case requires corrective action by the trial court to the
judgment. Rule 29(d)(3) also instructs that when we return jurisdiction of a
case to the military judge and dismiss the appellate proceeding, the rules ap-
plicable to the conduct of a post-trial Article 39(a), UCMJ, 10 U.S.C. § 839(a),



8   United States v. DuBay, 37 C.M.R. 411 (1967).


                                           9
                 United States v. Cruspero, No. ACM S32595


session shall apply. These provisions guide our decretal paragraph as we de-
scribe the scope of our remand and the procedures available to the military
judge.

                               III. CONCLUSION
    This case is REMANDED to the Chief Trial Judge, Air Force Trial Judici-
ary, to resolve a substantial issue with the convening authority’s decision mem-
orandum as no action was taken on Appellant’s adjudged sentence as required
by law.
   Our remand returns jurisdiction over the case to a detailed military judge
and dismisses this appellate proceeding consistent with Rule 29(b)(2) of the
Joint Rules for Appellate Procedure for Courts of Criminal Appeals. JT. CT.
CRIM. APP. R. 29(b)(2). A detailed military judge may:
   (1) Correct the Statement of Trial Results;
   (2) Return the record of trial to the convening authority or his successor to
       take action on the sentence;
   (3) Conduct one or more Article 66(f)(3), UCMJ, proceedings using the pro-
       cedural rules for post-trial Article 39(a), UCMJ, sessions; and/or
   (4) Modify the Entry of Judgment.
    Thereafter, the record of trial will be returned to the court for completion
of appellate review under Article 66, UCMJ.


CADOTTE, Judge (concurring in the result):
    I agree with the conclusion of the court with respect to remanding this case
to the Chief Trial Judge, Air Force Trial Judiciary, to resolve a substantial
issue with the convening authority’s decision memorandum as no action was
taken on Appellant’s adjudged sentence as required by law. However, I find
the convening authority’s “take no action on sentence” to be a “fundamental
misstep in military justice procedure” as articulated by Chief Judge J. Johnson
in his separate opinion in United States v. Aumont, No. ACM 39673, 2020 CCA
LEXIS 416, at *92–105 (A.F. Ct. Crim. App. 20 Nov. 2020) (en banc) (J. John-
son, C.J., concurring in part and dissenting in part) (unpub. op.), which I
joined. As such, I do not agree with the majority in conducting a plain error
analysis. The convening authority’s action must be “clear and unambiguous,”
and in this case it is not. See United States v. Politte, 63 M.J. 24, 26 (C.A.A.F.
2006) (citing United States v. Loft, 10 M.J. 262, 268 (C.M.A. 1981)). I disagree
with the majority’s decision to test for prejudice.




                                       10
                United States v. Cruspero, No. ACM S32595


    Accordingly, I would find error and remand regardless of whether the Ap-
pellant was prejudiced.


                FOR THE COURT



                CAROL K. JOYCE
                Clerk of the Court




                                     11